J-A21010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

EDWARD J. STRICKLAND,

                        Appellant                   No. 1493 EDA 2014


       Appeal from the Judgment of Sentence Entered May 13, 2014
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0013882-2011


BEFORE: BENDER, P.J.E., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED NOVEMBER 01, 2016

     Appellant, Edward J. Strickland, appeals from the judgment of

sentence of 4 to 8 years’ incarceration, followed by 5 years’ probation,

imposed after he was convicted of possession of a firearm by a person

prohibited, 18 Pa.C.S. § 6105(a)(1), carrying a firearm without a license, 18

Pa.C.S. § 6106(a)(1), and carrying a firearm in public in Philadelphia, 18

Pa.C.S. § 6108. Appellant solely challenges the court’s denial of his pretrial

motion to suppress. After careful review, we affirm.

     Appellant was arrested and charged with the above-stated firearm

offenses on November 23, 2011. Prior to trial, he filed a motion to suppress

the seized firearm, contending that the arresting police officer did not

possess reasonable suspicion to conduct an investigative detention and pat-

down of his person, during which the officer discovered a gun in his
J-A21010-16


waistband.   A suppression hearing was conducted on November 15, 2012,

and the court subsequently issued an order denying Appellant’s motion to

suppress. His case proceeded to a non-jury trial in November of 2012. At

the conclusion thereof, the court convicted Appellant of the three firearm

offenses listed supra. On May 13, 2014, he was sentenced to an aggregate

term of 4 to 8 years’ imprisonment, followed by 5 years’ probation.

      Appellant filed a timely notice of appeal, and also timely complied with

the trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.        The court issued a responsive opinion on

September 21, 2015.       Herein, Appellant presents one question for our

review:

      Did not the trial court err in denying the motion to suppress
      physical evidence, insofar as there was no reasonable suspicion
      that criminal activity was afoot or that [A]ppellant was armed
      and dangerous at the time he was stopped and frisked?

Appellant’s Brief at 3.

      To begin, we note that,

      [i]n reviewing an order from a suppression court, we consider
      the Commonwealth’s evidence, and only so much of the
      defendant’s evidence as remains uncontradicted. We accept the
      suppression court’s factual findings which are supported by the
      evidence and reverse only when the court draws erroneous
      conclusions from those facts.

Commonwealth v. Hoopes, 722 A.2d 172, 174-75 (Pa. Super. 1998).

      In this case, Appellant challenges the arresting officer’s reasonable

suspicion to conduct an investigative detention and subsequent pat-down of



                                     -2-
J-A21010-16



his person.     We begin by summarizing the evidence presented at the

suppression hearing.

      Officer Janine Caserta of the Philadelphia Police Department testified

that at approximately 10:45 a.m. on November 23, 2011, she was on

routine patrol when she received a radio dispatch of an attempted break-in

at 2552 South 62nd Street. N.T. Suppression Hearing, 11/15/12, at 4, 5-6.

Officer Caserta testified that that address is in a “very high-crime area[,]”

and that “[a]t least once, maybe twice, a week there is crime -- some sort of

crime or complaint that has happened in that area.”        Id. at 15.   Officer

Caserta testified that she had worked in that area for ten years, and

regularly patrolled there, as she was doing that day. Id. at 16.

      Along with the address of the break-in, the radio dispatch informed

Officer Caserta that the break-in was reported to 911 by a female caller who

lived on the first floor of that residence.   Id. at 10.   The 911-caller told

dispatch that two men had attempted to enter her residence through the

front window.    Id.   Officer Caserta testified that the caller provided the

following description of those men: “[T]wo black males.       One black male

wearing a tan leather jacket, covering a red hoodie. The second black male

wearing all black; meaning black pants, black jacket, black hat.” Id. at 7.

      Officer Caserta testified that she activated her lights and sirens and

arrived at the address in “30 seconds.” Id. at 12. There, she saw Appellant

and another man standing “a few feet away from the actual location” of the




                                    -3-
J-A21010-16



alleged break-in. Id. at 7. Officer Caserta observed that Appellant and his

companion “both fit the clothing description exactly.” Id. at 7.

      At that point, Officer Caserta exited her car, approached Appellant and

his companion, and asked them, “what’s up?”        Id. at 13, 14.   Appellant’s

companion replied that he was dropping off diapers to the mother of his

child. Id. at 15. Officer Caserta stated that she then asked Appellant and

the other man “to walk over to a vehicle, and place their hands on the

car[,]” as “they were going to be investigated.” Id. Officer Caserta testified

that Appellant “was a little fidgety[,]” and rather than keeping his hands on

the car, he kept “turning around, [and] making sudden movements.” Id. at

15.

      At the same time Officer Caserta was detaining Appellant, another

officer, Officer Monroe, detained and frisked Appellant’s companion. Id. at

17.   During that frisk, Officer Monroe discovered a handgun in that

individual’s right front pocket.    Id. at 18.   Officer Caserta testified that

“[o]nce Officer Monroe notified [her] of the handgun, that’s when [she]

placed [Appellant] in handcuffs” and explained to Appellant that she was

doing so for officer safety.       Id.    Officer Caserta stated that because

Appellant’s cohort was armed, she suspected “that there may be another

gun.” Id. at 19. Accordingly, out of concern for her, Officer Monroe’s, and

Appellant’s safety, she patted Appellant down. Id. at 20. During the pat-

down, Officer Caserta felt in Appellant’s waistband what she immediately

knew to be the handle of a gun, based on her experience in handling

                                         -4-
J-A21010-16



firearms.    Id. at 21-22.        Officer Caserta then “recovered a .38 caliber

revolver with a long barrel, a pearl handle. And it was loaded with six live

rounds.” Id. at 20-21.

       Based on this evidence, the trial court denied Appellant’s motion to

suppress, concluding that Officer Caserta possessed reasonable suspicion to

justify Appellant’s detention and pat-down.1       Before addressing Appellant’s

arguments challenging the court’s ruling, we note the following:

       In Terry v. Ohio, [392 U.S. 1 (1968)], the United States
       Supreme Court created an exception to the Fourth Amendment
       requirement that police have probable cause before conducting a
       search of a citizen. The Terry exception permits a police officer
       to briefly detain a citizen for investigatory purposes if the officer
       “observes unusual conduct which leads him to reasonably
       conclude, in light of his experience, that criminal activity may be
       afoot.” Commonwealth v. Fitzpatrick, 446 Pa.Super. 87, 666
A.2d 323, 325 (Pa. Super. 1995) (citation omitted).


____________________________________________


1
  The trial court, the Commonwealth, and Appellant all accept that Appellant
was detained by Officer Caserta when she instructed him to place his hands
on the vehicle. We agree that the officer’s command was a show of
authority that restrained Appellant’s movement, and that a reasonable
person in Appellant’s position would not have felt free to leave. Thus, an
investigative detention occurred. See Commonwealth v. Lyles, 54 A.3d
76, 79 (Pa. Super. 2012) (“To guide the critical inquiry as to whether or not
a seizure has been effected, the United States Supreme Court has devised
an objective test entailing a determination of whether, in view of all
surrounding circumstances, a reasonable person would have believed that he
was free to leave. In evaluating the circumstances, the focus is directed
toward whether, by means of physical force or show of authority, the citizen-
subject’s movement has in some way been restrained.”) (citation omitted).
We also note that Appellant does not argue that the investigative detention
evolved into the functional equivalent of an arrest when Officer Caserta
handcuffed him prior to frisking him.



                                           -5-
J-A21010-16


     In order for a stop and frisk to be reasonable, the police conduct
     must     meet     two    separate     and   distinct    standards.
     Commonwealth v. Martinez, 403 Pa.Super. 125, 588 A.2d
513, 514 (Pa. Super. 1991), appeal denied, 530 Pa. 653, 608
A.2d 29 (1992). Specifically, the police officer must have a
     “reasonable, articulable suspicion” that criminal activity may be
     afoot and that the suspect may be armed and dangerous.
     Commonwealth v. Shelly, 703 A.2d 499, 503 (Pa. Super.
     1997), appeal denied, 555 Pa. 743, 725 A.2d 1220 (1998). See
     also Commonwealth v. Robinson, 410 Pa.Super. 614, 600
A.2d 957, 959 (Pa. Super. 1991), appeal denied, 533 Pa. 599,
     617 A.2d 1273 (1992).

     In addressing the level of suspicion that must exist, this Court
     previously stated that “it is a suspicion that is less than a
     preponderance of the evidence but more than a hunch.” Shelly,
703 A.2d at 503. See also Commonwealth v. Epps, 415
     Pa.Super. 231, 608 A.2d 1095, 1096 (Pa. Super. 1992). In
     deciding whether reasonable suspicion was present, courts must
     take into account “the totality of the circumstances—the whole
     picture.” In the Interest of B.C., 453 Pa.Super. 294, 683 A.2d
919, 923 (Pa. Super. 1996), appeal granted, 557 Pa. 643, 734
A.2d 392 (1998). These circumstances are to be viewed through
     the eyes of a trained officer, not an ordinary citizen.
     Commonwealth v. Fink, 700 A.2d 447, 449 (Pa. Super. 1997),
     appeal denied, 552 Pa. 694, 716 A.2d 1247 (1998). “We cannot
     evaluate the totality of the circumstances through the grudging
     eyes of hindsight nor in terms of library analysis, but as
     understood by those versed in the field of law enforcement.”
     Shelly, 703 A.2d at 503 (citations omitted).

Commonwealth v. Jackson, 907 A.2d 540, 543 (Pa. Super. 2006).

     In this case, Appellant contends that the trial court’s decision that

Officer Caserta possessed reasonable suspicion to justify his seizure and pat-

down was legally erroneous.    He stresses that at the time of the stop, he

was not doing anything illegal or suspicious.    Appellant concedes that his

clothing matched the description provided by the 911-caller; he argues,

however, that “the identity and reliability of the caller were not known” to



                                    -6-
J-A21010-16



Officer Caserta at the time she detained him.         Appellant’s Brief at 7, 11.

Thus, according to Appellant, the uncorroborated tip from the anonymous

911-caller did not carry sufficient indicia of reliability to justify his detention.

Id. at 11.   In support of this argument, Appellant discusses several cases

where this Court, or our Supreme Court, found insufficient reasonable

suspicion    to   uphold    investigative    detentions     premised     only    on

uncorroborated, anonymous tips. See, e.g., Commonwealth v. Hawkins,

692 A.2d 1068, 1070-71 (Pa. 1997) (“If the police respond to an anonymous

call that a particular person at a specified location is engaged in criminal

activity, and upon arriving at the location see a person matching the

description but nothing more, they have no certain knowledge except that

the caller accurately described someone at a particular location. … [I]n the

typical anonymous caller situation, the police will need an independent basis

to establish the requisite reasonable suspicion.”).

      We need not delve into the particulars of Appellant’s argument, or

discuss Hawkins and the other cases on which he relies, as it is apparent

that Appellant’s claims are premised wholly on his conclusion that the 911-

caller in this case was anonymous. Our review of the record, and pertinent

legal authority, demonstrates that Appellant is incorrect. Although the 911-

caller was not specifically named in the radio dispatch heard by Officer

Caserta, nor identified by name at the suppression hearing, the police

(including Officer Caserta) knew the 911-caller’s address, gender, and that

she lived on the first floor of the residence. In other words, the police could

                                       -7-
J-A21010-16



locate the 911-caller.2 Therefore, it is apparent that the 911-caller placed

herself at a risk of prosecution if she was falsely claiming that two men,

matching the description of Appellant and his companion, had attempted to

break-in to her residence. See Commonwealth v. Jackson, 698 A.2d 571,

574 (Pa. 1997) (“[A] known informant places himself or herself at risk of

prosecution for filing a false claim if the tip is untrue, whereas an unknown

informant faces no such risk.”).         Based on these facts, the 911-caller was

not ‘anonymous,’ as Appellant claims.

       Because the 911-caller was known to police, her report “carried

enough indicia of reliability for the police to conduct a Terry search, even

though the same tip from an anonymous informant would likely not have

done so.” Id. Indeed, as the Commonwealth points out, our Supreme Court

has declared that, “the fact that the police radio report came from the crime

victim herself, not from an anonymous source, imparted a high degree of

reliability to the report.”       In re D.M., 727 A.2d 556, 588 (Pa. 1999)

(emphasis added).        Here, the 911-caller was the victim of the attempted

break-in, and her identity was essentially known (or, at least, discoverable)

by responding police officers, including Officer Caserta.        Thus, the 911-

caller’s report carried a strong indicia of reliability. In that report, the 911-
____________________________________________


2
  Indeed, evidence at the suppression hearing demonstrated that responding
officers spoke to the 911-caller at the scene, and she identified Appellant
and his cohort as the men who attempted to break-in to her residence. N.T.
Suppression Hearing at 67-68, 72-73.



                                           -8-
J-A21010-16



caller provided descriptions of two men who had just attempted to break-in

to her residence. Officer Caserta heard those descriptions, arrived on-scene

within 30 seconds, and observed Appellant standing with another man within

feet of the 911-caller’s address. The clothing worn by both Appellant and his

cohort ‘exactly’ matched the 911-caller’s description of the suspects.

Additionally, the location in which Officer Caserta encountered Appellant was

a high-crime area.       Based on the indicia of reliability of the 911-caller’s

report, and the totality of the other circumstances known to Officer Caserta,

we conclude that the officer had reasonable suspicion to detain Appellant for

further investigation.

      Moreover,   we     also   conclude   that   Officer   Caserta   possessed   a

reasonable suspicion that Appellant was armed and dangerous prior to

conducting the Terry frisk of his person. This court has stated that,

      [i]f, during the course of a valid investigatory stop, an officer
      observes unusual and suspicious conduct on the part of the
      individual which leads him to reasonably believe that the suspect
      may be armed and dangerous, the officer may conduct a pat-
      down of the suspect's outer garments for weapons.”
      Commonwealth v. E.M./Hall, 558 Pa. 16, 735 A.2d 654, 659
      (1999). In order to establish reasonable suspicion, the police
      officer must articulate specific facts from which he could
      reasonably infer that the individual was armed and dangerous.
      See Commonwealth v. Gray, 896 A.2d 601, 606 (Pa. Super.
      2006).

Commonwealth v. Wilson, 927 A.2d 279, 284 (Pa. Super. 2007)

(emphasis omitted).




                                       -9-
J-A21010-16



      In this case, we reiterate that Appellant was detained in a “very high-

crime” area. N.T. Suppression Hearing at 15. Police responded to that area

on a weekly basis for offenses including homicides, burglaries, and “strong-

armed robberies.” Id. at 16. Appellant ‘exactly’ matched the description of

an individual who had just attempted to break-in to a residence that was

located “a few feet away” from where he was standing when Officer Caserta

arrived on the scene 30 seconds after hearing the radio dispatch. Id. at 7.

When Officer Caserta detained Appellant, he became “fidgety” and kept

“turning around, [and] making sudden movements[,]” despite the officer’s

instructions to keep his hands on the vehicle. Id. at 15. During a pat-down

of Appellant’s companion, who was suspected of having acted with Appellant

in the attempted the break-in, officers discovered a gun. Id. at 18. Officer

Caserta testified that once a firearm was recovered from that individual, she

believed it was necessary, for officer safety, to conduct a pat-down of

Appellant. Id. We conclude that under the totality of these circumstances,

Officer Caserta possessed reasonable suspicion to justify the minimally

intrusive, safety-oriented frisk of Appellant’s person.

      Accordingly, we ascertain no error in the trial court’s decision to deny

Appellant’s motion to suppress.

      Judgment of sentence affirmed.




                                     - 10 -
J-A21010-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2016




                          - 11 -